Citation Nr: 0522133	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  00-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar 
spine degenerative disc disease (DDD) prior to July 19, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1978 to May 1981, and 
from June 1982 to December 1986.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from a January 1999 rating action of the RO 
in Phoenix, Arizona that increased the rating for the 
veteran's service-connected low back disability from 10 to 20 
percent, effective April 27, 1998 (the date of his claim for 
increase).   The veteran filed a Notice of Disagreement (NOD) 
with the 20 percent rating in March 1999, and the RO issued a 
Statement of the Case (SOC) subsequently that month.  The 
veteran filed a Substantive Appeal in January 2000.  In 
February 2000, the veteran testified during a hearing before 
RO personnel;  a transcript of the hearing is of record.  A 
Supplemental SOC (SSOC) was issued in April 2000.

In April 2000, the veteran's claims file was transferred to 
the RO in Los Angeles, California reflecting his change of 
residence to that state.  A SSOC reflecting the continued 
denial of the claim was issued in June 2000.

By rating action of July 2001, the RO increased the rating of 
the veteran's low back disability from 20 to 60 percent, 
effective July 19, 1999.  In September 2001, the RO received 
the veteran's NOD with the RO's adjudicative action, in which 
he claimed a rating in excess of 20 percent for his low back 
disability prior to July 19, 1999.  As reflected in a 
February 2002 SSOC, the RO denied a rating in excess of 60 
percent for lumbar spine DDD, as well as a rating in excess 
of 20 percent for that disorder prior to July 19, 1999.  
Later in February 2002, the RO received the veteran's 
Substantive Appeal on the issue of a rating in excess of 20 
percent for lumbar spine DDD prior to July 19, 1999.  

In late 2002, the veteran's claims file was transferred to 
the RO in Philadelphia, Pennsylvania, reflecting his change 
of residence to nearby south-central New Jersey.

In February 2003, the veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.C.

In July 2003, the Board remanded the matters on appeal to the 
RO for further development of the evidence and for due 
process development.  In August 2003, during the pendency of 
the remand, the RO received the veteran's written statement 
withdrawing his appeal for a rating in excess of 60 percent 
for lumbar spine DDD; hence, the only matter then remaining 
on appeal was the question of the veteran's entitlement to 
rating for his back disability higher than 20 percent during 
the period prior to July 19, 1999.  The RO continued the 
denial of that matter (as reflected in November 2004 and 
March 2005 SSOCs), and returned the matter to the Board.  .


FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claim on appeal has been accomplished.

2.  During the period from April 27, 1998 to July 18, 1999, 
the the veteran's lumbar spine pathology included DDD, and 
the manifestations of his disability consisted of objective 
evidence of muscle tenderness and slight limitation of 
motion, and subjective complaints of pain; these symptoms are 
indicative of no more than moderate intervertebral disc 
syndrome with recurring attacks.       


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar 
spine DDD prior to July 19, 1999 are not met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the January 1999 rating action, the March 1999 SOC, 
the January and February 2000 RO letters, the April 2000 
SSOC, the May 2000 RO letter, the June 2000 SSOC, the July 
2001 rating action, the September 2001 RO letter, the 
February 2002 SSOC, the November 2002, January 2003, and 
January, February, May, and October 2004 RO letters, the 
November 2004 and March 2005 SSOCs, and the March and May 
2005 RO letters, the veteran and his representative were 
variously notified of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit information 
and evidence.  

Additionally, the September 2001 and February 2004 RO 
letters, SOC, and SSOCs variously informed the veteran of 
what the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter 2001 and 2004 RO letters and the 
February 2002 and November 2004 SSOCs specifically informed 
the appellant of the VCAA's requirements, and notified him 
that he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter February 2004 RO letter 
specifically notified the veteran to furnish any evidence or 
information that he had that was pertinent to his claim.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this case.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, duty to assist letters 
strictly meeting the VCAA's notice requirements were not, nor 
could they have been, provided to the veteran prior to the 
January 1999 rating action on appeal, inasmuch as the VCAA 
was not enacted until late 2000.  However, the Board finds 
that any lack of full, pre-adjudication notice in this case 
does not prejudice the veteran in any way.  In this regard, 
the Board points out that the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case  the delay in issuing the 38 U.S.C.A. § 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and readjudicated after notice 
was provided.  

As indicated above, the rating actions, numerous RO letters, 
SOC, and SSOCs issued between 1999 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's July 
2003 remand, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claim on the merits in March 2005 
on the basis of all the evidence of record, as reflected in 
the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining post-service VA medical records from 1998 and 1999.  
As noted above, the veteran testified during hearings before 
RO and Board personnel.  The veteran has submitted private 
medical records, which have been associated with the claims 
file, and the veteran was afforded comprehensive VA 
examinations in June 1998 and July 1999, reports of which are 
of record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim that has not been obtained.  In a 
March 2005 statement, the veteran stated that he had 
submitted sufficient medical evidence in connection with his 
claim.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal,  at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

May and June 1998 VA outpatient physical therapy records 
document the veteran's failure to report for scheduled 
appointments.

On June 1998 VA orthopedic examination, the veteran was noted 
to be employed on a full-time basis.  He complained of some 
back pain with forward bending daily, but felt better if he 
ran.  Coughing and sneezing produced no back pain.  He did 
some stretches and took an occasional muscle relaxant for his 
low back.  He complained of some pain down the left posterior 
thigh and calf down to the foot; there was no lower extremity 
numbness.  He complained of back pain when lifting or 
carrying over about 50 to 80 pounds.  If he twisted his body, 
he could pop the lower back and the pain would end.  

Examination of the thoracolumbar spine revealed a normal 
gait, and the veteran could walk on heels and toes.  There 
was slight tenderness of the left lower lumbar musculature, 
but no tenderness about the sacroiliac joints.  There was no 
muscle spasm in any areas, and no pain on mid-line percussion 
of the spine.  Deep tendon reflexes were active and 
symmetrical bilaterally.  Sensory testing to pinwheel 
elicited the veteran's complaint of dullness in the left 
medial foot, and was otherwise normal in both lower 
extremities.  Muscle strength testing was normal in both 
quadriceps, but there was some give-way weakness in the left 
gastrocnemius soleus with complaints of left lower lumbar 
pain.  On active range of motion testing of the thoracolumbar 
spine, flexion was to 55 degrees with some complaint of low 
back pain, and extension and side bending bilaterally were to 
25 degrees each, with some complaint of discomfort on left 
lateral bending.        

X-rays revealed a suggestion of a shallow scoliosis at the 
thoracolumbar junction.  There was disc space narrowing with 
associated bony sclerosis at L4-5.  The L5-S1 area was 
transitional in nature.  There was possible slight asymmetric 
disc space narrowing at the left side of L4-5.  No fractures 
were identified.  There was some sclerosis of the facet 
joints at L5-S1.  There was some minimal increased density at 
the inferior aspect of the T-12 vertebral body anteriorly.  
The sacroiliac joints were unremarkable.

The examiner concluded that the veteran had lumbar spine pain 
with no evidence of sacroiliac difficulty, and his functional 
impairment was assessed to be very mild; he also indicated 
that further quantification could not be stated, due to the 
subjective nature of the various factors.  

August and September 1998 VA outpatient physical therapy 
records document the veteran's failure to report for 
scheduled appointments.

An October 1998 VA outpatient primary care assessment 
indicated that the veteran had been prescribed physical 
therapy for his back pain, but he no longer did the 
exercises.  His pain was improved by using a TENS unit.  
Current examination of the back showed no tenderness.  Deep 
tendon reflexes were 2+ and equal, and straight leg raising 
was negative.  The assessment was chronic low pack pain, with 
a positive response to a TENS unit.   

March and June 1999 VA outpatient physical therapy records 
document the veteran's failure to report for scheduled 
appointments.

On July 1999 VA neurological examination,  the veteran 
complained of constant low back pain, rated a 5 out of 10, 
with daily brief radiation down the left leg.  He reported 
that he treated himself with ice packs on a daily basis, and 
used traction boots to hang upside down for a few minutes, 
approximately 5 times per day.  He indicated that he also 
used a TENS unit and a back brace for relief, but that he no 
longer participated in any physical therapy because the 
exercises made his condition worse.  He indicated that he 
used muscle relaxants on an as-needed basis. Reportedly, he 
had formerly worked in a job requiring multiple long 
automobile trips, but shifted from that to an administrative 
job because of his back problems.  He indicated that he was 
unable to lift with straight legs, and had to bend at the 
knees.  

Examination of the back revealed lumbar spine pain in the 
left paraspinal region on left lateral bending and left axial 
rotation.  There was decreased sensation to pinprick over the 
entire left leg from the knee down, and the examiner noted 
that the veteran had some difficulty with a single left calf 
raise.  The impression was lumbar degenerative disease with 
probable left S-1 radiculopathy.

On July 1999 VA orthopedic examination, the veteran's gait 
was normal.  There was some tenderness to palpation of the 
right and left paralumbar musculature.  There was no muscle 
spasm.  There was pain on percussion of the lower lumbar 
spine.  Sensory examination showed stocking dullness from the 
level of the left upper calf down throughout the remainder of 
the left lower extremity.  Muscle strength testing was 
normal.  On range of motion testing, forward flexion was to 
60 degrees, extension to 30 degrees, and lateral bending to 
25 degrees bilaterally, with some complaint of pain at the 
terminal degrees of motion.  The examiner diagnosed lumbar 
spine DDD.  

August 1999 lumbar spine magnetic resonance imaging (MRI) at 
the Phoenix Memorial Hospital revealed marked intervertebral 
disc space narrowing at            T1-2 consistent with DDD.  
At L4-5, there was mild facet arthrosis, ligamentum flavum 
thickening, and concentric broad bulging of the 
intervertebral disc, resulting in compromise of the 
neuroforamen inferiorly and mild indentation of the thecal 
sac anteriorly, but no significant central stenosis or 
lateral recess stenosis.  The impressions were L4-5 DDD, mild 
posterior arch spondylytic changes, broad concentric bulging 
of the L4-5 intervertebral disc without central or lateral 
recess stenosis, and moderate foraminal narrowing 
bilaterally, perhaps greater on the left side.

During the February 2000 RO hearing and the February 2003 
Board hearing, the  veteran testified that a rating in excess 
of 20 percent was warranted for his lumbar spine DDD prior to 
July 19, 1999, because he suffered from the same back pain 
and symptoms during the period from April 1998 to July 1999 
as he did after July 1999.  He stated that, had an MRI been 
performed prior to July 1999, the results would have then 
shown that he was entitled to a rating in excess of 20 
percent.

In a July 2003 statement, S. Courtney, M.D., stated that 1999 
X-rays revealed degenerative changes of the veteran's back, 
and that lumbar MRI at that time would have allowed for 
evaluation of the extensive degeneration and evidence of the 
compression of nerve roots and foraminal stenosis.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran's service-connected lumbar spine 
disability was initially rated under the provisions of 
38 C.F.R. § 4.71a, DCs 5292-5016 (which is indicative of 
osteitis deformans, rated on the basis of limitation of 
motion).   By rating action of November 1987, service 
connection for chronic left sacroiliitis was granted and a 
noncompensable rating assigned from December 23, 1986.  A 
February 1988 rating action granted an increased rating to 10 
percent, effective December 23, 1986.  A January 1999 rating 
action granted an increased rating from 10 to 20 percent, 
effective April 27, 1998, the date of the veteran's claim for 
an increased rating in this appeal.  A July 2001 rating 
action changed the description of the veteran's service-
connected lumbar spine disability to lumbar spine DDD at L4-
5, and increased the rating therefor from 20 to 60 percent 
under DC 5293 from July 19, 1999.    

The veteran's service-connected low back disability has been 
rated under DCs 5292 and 5293.  By regulatory amendment 
effective September 23, 2002, substantive changes were made 
to the schedular criteria for evaluation of intervertebral 
disc syndrome (IVDS), as set forth in 38 C.F.R. § 4.71a, DC 
5293.  The criteria for rating diseases and injuries of the 
spine were further changed, effective September 26, 2003.  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new rating 
criteria, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under 38 U.S.C.A.    § 5110(g) can be no 
earlier than the effective date of that change.  Inasmuch as 
this claim for a rating in excess of 20 percent concerns the 
period from April 1998 to July 1999, prior to the effective 
dates of any revised rating criteria, the Board shall only 
apply the former rating criteria of DC 5293 as in effect 
prior to September 23, 2002.

Under the criteria of former DC 5293 (as in effect prior to 
September 23, 2002), a 20 percent rating is assignable for 
moderate IVDS with recurring attacks.  A 40 percent rating 
requires severe IVDS with recurring attacks with intermittent 
relief.  A 60 percent rating requires pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under the criteria of former DC 5292, moderate limitation of 
motion of the lumbar spine warrants a 20 percent rating.  A 
40 percent rating requires severe limitation of motion.

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Consider the evidence of record in light of all pertinent 
criteria,  the Board finds that a rating in excess of 20 
percent for the veteran's lumbar spine DDD is not warranted 
under any former applicable criteria prior to July 19, 1999.  

On June 1998 VA examination, the veteran demonstrated no 
greater than moderate limitation of low back motion, as a 
result of which a rating in excess of 20 percent is not 
warranted under DC 5292.  Neither is a rating in excess of 20 
percent warranted under DC 5293, as the record documents no 
more than moderate IVDS with recurring attacks on that 
examination or in any other medical records prior to July 19, 
1999.  Although there was slight tenderness of the left lower 
lumbar musculature in June 1998, there was no tenderness 
about the sacroiliac joints and no muscle spasm, and deep 
tendon reflexes were active and symmetrical.  Significantly, 
the examiner assessed the veteran's functional impairment 
stemming from his lumbar spine DDD to be only very mild.  No 
back tenderness was shown on October 1998 VA outpatient 
examination, and straight leg raising was negative.
   
Although the veteran has argued that MRI of his lumbar spine 
performed prior to July 1999 would have shown results 
entitling him to a rating in excess of               20 
percent, the Board finds that such mere speculation provides 
no basis for the grant of a rating in excess of 20 percent.  
In this regard, the Board notes that the record documents the 
veteran's failure to cooperate with his prescribed VA 
treatment regimen by failing to report for scheduled medical 
appointments on numerous occasions between May 1998 and June 
1999.  Had the veteran properly attended his scheduled 
medical appointments, competent medical authorities could 
have recommended further treatment and evaluation modalities 
deemed necessary on a timely basis.

As documented above, the medical evidence prior to July 19, 
1999 does not indicate the level of impairment that would 
warrant at least the next higher, 40 percent rating for 
lumbar spine DDD under any applicable rating criteria: that 
is, severe limitation of lumbar spine motion under DC 5292, 
or severe IVDS with recurring attacks with intermittent 
relief under DC 5293.  

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional low 
back disability produced such symptoms as pain, weakened 
movement, excess fatigability, and incoordination, the Board 
finds that, with consideration of the veteran's assertions as 
to his low back pain and associated functional loss, the 20 
percent rating assigned prior to July 19, 1999 properly 
compensated him for the extent of his functional loss due to 
pain.  In reaching this determination, the Board has 
considered the June 1998 VA examiner's assessment that the 
veteran's functional impairment stemming from his lumbar 
spine DDD was only very mild, and that further quantification 
could not be stated due to the subjective nature of the 
various factors.  Hence, there is no indication that, even 
with consideration of conceivable additional functional loss 
due to pain and fatigability with repeated use and during 
flare-ups, such symptoms were so disabling as to warrant a 
higher rating during the period prior to July 19, 1999.

For all the foregoing reasons, the Board finds that a rating 
in excess of 20 percent for lumbar spine DDD, prior to July 
19, 1999 was not warranted under any pertinent provision of 
the rating schedule, and the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A rating in excess of 20 percent for lumbar spine DDD prior 
to July 19, 1999 is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


